 

 

lN THE UN|TED STATES D|STR|CT COURT
FOR THE MlDDLE D|STR|CT OF PENNSYLVAN|A

SHAWN ALL|SON, : No. 3:18cv1712

P|aintiff '

(Judge Munley)
v.
(Magistrate Judge Meha|chick)

WARDEN, DAUPH|N COUNTY JA|L;
PA STATE PAROLE BOARD;
COMMONWEALTH OF PA BOARD OF§
PROBAT|ON AND PAROLE;
ANDREW JOHNSON; and GREGORY:
BRUNNER,

Defendants

,Q_RD£

AND NOW, to wit, this _H:`_/day of November 20 '18, we have before us
for disposition Magistrate Judge Karoline Meha|chick’s report and
recommendation, which proposes that the plaintiff’s motion to proceed in forma
pauperis be granted, but that his complaint be dismissed without prejudice for
failure to state a claim upon which relief can be granted pursuant to 28 U.S.C. §
1915(A) and 28 U.S.C. § 1915(e)(2)(B)(ii).

No objections to the report and recommendation have been filed, and the
time for such filing has passed. Therefore, in deciding whether to adopt the report
and recommendation, we must determine if a review of the record evidences
plain error or manifest injustice. FED. R. Clv. P. 72(B) 1983 Advisory Committee

Notes (“When no timely objection is filed, the court need only satisfy itself that

 

 

 

 

 

 

 

 

 

there is no clear error on the face of the record to accept the recommendation”);
wal_s_g 28 U.S.C. § 636(b)(1); Su|livan v. Cuyler, 723 F.2d 1077, 1085 (3d Cir.
1983)

After a careful review, we find neither a clear error on the face of the record
nor manifest injustice, and therefore, we shall adopt the report and
recommendation. lt is hereby ORDERED as follows:

1) The magistrate judge’s report and recommendation (Doc. 9) is
ADOPTED;

2) Plaintiff’s motion to proceed in forma pauperis (Doc. 2) is GRANTED;

3) Plaintiff’s complaint (Doc. 1) is D|SM|SSED WlTHOUT PREJUD|CE for
failure to state a claim upon which relief can be granted;

4) Plaintiff has TH|RTY (30) DAYS from the date of this order to amend his
complaint in such a way that clearly reasserts his claims in accordance with
Rules 8(a) and 8(d)(1) of the Federal Rules of Civil Procedure and the directives

of Magistrate Judge Meha|chick’s report and recommendation; and

4) This matter is remanded to Magistrate Judge Meha|chick for further

BW%RT M/
j M/

JO?/G JAMEs . u LEY
U te States i ri Court

proceedings.

 

 

 

